DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.

Claim Objections
Claims 9-12 are objected to because of the following informalities: 
In claim 9, line 1, “the stimulation is by chemical stimulation” should be –the stimulation is chemical stimulation--.
In claim 10, lines 1-2, “the stimulation is by anesthetic agent stimulation” should be –the stimulation is anesthetic agent stimulation--.
In claim 11, line 1, “the stimulation is by chemical stimulation” should be –the stimulation is chemical stimulation--.
In claim 12, lines 1-2, “the stimulation is by anesthetic agent stimulation” should be –the stimulation is anesthetic agent stimulation--. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 5 requires the limitations “for altering consciousness” and that the interpretation of the Examiner do not alter consciousness. In addition, Applicant also argues that the limitation “adjusting a membrane potential duration” is more than a law of nature, physical phenomena, or abstract idea. Examiner disagrees.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 5. When reading the preamble in the context of the entire claim, the recitation “for altering consciousness” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues that the limitation “altering consciousness”, “applying a stimulation to a neuron”, and “adjusting stimulation parameters” are more than applying laws of nature, physical phenomena, and abstract ideas. Examiner disagrees. As currently written, the steps are specified at such a high level of generality that they encompass the natural processes and methods of organizing human activities recited by the Examiner. Anything can stimulate neurons, a picture, image, sound, smell, taste, etc. This is especially true with sexual activities, massage, boardroom contract negotiations, and fights between humans. Based on the responses between the parties, responses would be made, which is the adjustment of stimulation parameters (ex. changing contract terms, changing massage points or pressure, etc.) The claim does not specify what the stimulation is or how it is being applied. As for the “altering consciousness” limitation, the limitation is specified at such a high level of generality that the limitation would encompass natural process of altering consciousness that happens during the aforementioned activities (changes in awareness happen during the aforementioned activities, whether the awareness is being sharpened/increased or being lulled to a state of relaxation that leads to unconsciousness). As for the “for a predetermined duration” limitation, the limitation is also very general. Most of the aforementioned activities can be considered as having a predetermined duration of the stimuli (massage therapy sessions, boxing matches, pornography run times, etc.) which makes altering the consciousness happen for a predetermined duration. 
For claim 5, Applicant argues that subject cannot give feedback because the subject is asleep. Examiner disagrees. The subject does provide feedback through the sensors that measure sleep. The claim does not specify how does the subject give feedback and there is no requirement in the claim that says the subject has to be awake. 
In regards to claim 6, Applicant argues that “the stimulation is from a plurality of peripheral receptors positioned at different directions” does not encompass “sexual activities and massage” and that it is much more than applying laws of nature, physical phenomena, or abstract ideas. Examiner disagrees. As currently written, the limitation is specified at such a high level of generality that it encompasses sexual activities and massage because those activities stimulate neurons in the peripheral nervous system located in different locations on a user’s body which stimulate other nerves that eventually synapse onto the nerves in the sensory cortex.  
Note that many of the 101 issues are due to the high level of generality of the claims. Amending the claim to be more specific can help alleviate many of the 101 issues of the claims. 

In regards to the prior art rejections, Applicant argues that Tyler does not alter the consciousness for a predetermined duration. Examiner disagrees. Tyler states that stimulation duration is one of the parameters mentioned in paragraph 46. If the stimulation duration is set beforehand then the altering consciousness step occurs over a predetermined duration, which meets the interpretation of the claim. 
Applicant appears to argue that the altered consciousness occurs a predetermined duration, but that is not reflected by the language of the claim. 
In regards to the arguments about massage therapy, Applicant argues that the art does not teach “altering the consciousness of the user for a predetermined duration” and “the stimulation is from a plurality of peripheral receptors positioned at different directions”. Examiner disagrees. For the former limitation, the massage has set times, which would make the altering step occur over a predetermined duration. The altering of the consciousness is occurring during this predetermined time. For the latter limitation, depending on the massage requested, a different set of peripheral receptors positioned at different locations on the body would be activated. These receptors stimulate other nerves thus meeting the “stimulation is from a plurality of receptors positioned at different directions”.  
Note that many of the prior art issues are due to the high level of generality of the claims. Amending the claim to be more specific can help alleviate many of the prior art issues of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “adjusting stimulation parameters” in line 5. However, there is no step present in the claim that mentions stimulation. It is not clear if the stimulation is directed towards the application of the electric field or if stimulation is something else.
For the purposes of compact prosecution, Examiner is interpreting the limitation to be directed towards the application of the electric field.
Claims 14-16 inherit the deficiencies of claim 13 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more or an abstract idea. 
Step 1: The claims are directed to a method and is a statutory category.
Step 2A, Prong 1: The methods recite three steps, applying stimulation to a plurality of neurons, adjusting stimulation parameters, and altering the consciousness for a predetermined duration. Claim 5 additionally recites the steps of receiving feedback from the user and altering the consciousness of the user for a predetermined duration. However, these steps can be considered as a natural process, such as sexual activities of humans, or as methods of organizing human interactions, such as dating, sexual activities of humans, therapy sessions, boardroom negotiations, massage, and fights between humans. The aforementioned processes naturally produce stimuli that will stimulate a plurality of neurons. Applicant has not given specifics with regards to which neurons are being stimulated or what the stimuli is. This would make the application of stimuli include visual, auditory, olfactory, gustatory, and tactile stimulations present in any of the aforementioned scenarios be considered as meeting the applying stimulation step. Receiving feedback is a natural part of dating, sexual activities of humans, therapy sessions, boardroom negotiations, massage, and fights between humans as the person that received the stimulation will respond and give feedback to the person applying the stimuli such as facial expression changes, sounds made, etc. The person providing the stimuli will then adjust the stimulation, this can be changes in conversational tones, how touches are being made, amendments to contract offers, etc. The step of altering the consciousness of the user for a pre-determined duration can also be considered as methods of organizing human activity. These can be the high one gets during sexual activities (time durations are present when watching pornography or using massage services), the heightened adrenaline rush during a timed round in a fight, or succeeding in a difficult negotiation or that sense of relief or drowsiness that then leads to sleep during a relaxing massage or therapy session (note that the specified examples would have predetermined durations).
Step 2A, Prong 2: The claims recite no additional elements that integrate the judicial exception into practical application.  
Step 2B: No additional components are present in the claim besides the abstract idea. Thus, the claim is not significantly more than the abstract idea.

Claim 6 recites parameters for the stimulation which include changes in direction and that the stimulation is from a plurality of peripheral receptors positioned at different directions. This still falls within the realm of abstract idea because any stimulation not at the central nervous system level can be considered as stimulation from plurality of peripheral receptors from different directions. Even with these limitations, the claim can still read on sexual activities and massage, and thus is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0182285 (Tyler et al., hereinafter Tyler).
In regards to claims 1, 2, and 5, Tyler discloses a method and apparatus for transdermal electrical stimulation to improve sleep (title and abstract). Tyler specifically states the steps of 
applying stimulation to a plurality of neurons (paragraph 37 – applying electrical stimulation on the neck stimulates several neurons);
receiving feedback from the user (paragraph 42);
adjusting parameters of the stimulation (paragraph 42);
altering the consciousness of the user for a predetermined duration (paragraphs 46, 119, 147-149; stimulation occurs with a specific duration which changes consciousness state/sleep state). 

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Claims 1, 5, and 6 read on massage therapy sessions, which is a public use or a service sold. An example of these types of services is shown on massage therapy websites such as (https://www.delucamassage.com/services/). An internet archive of the site from 2018 (see attached printout) shows various services and the durations one can select for the services.
The massage therapists apply stimulation to a plurality of neurons once the massage begins. They then receive feedback from the user, which typically include how hard or soft to make the massage, which parts need to be addressed, and current ailments. The therapist then adjusts the massage to accommodate the client which can include changing the location/direction of the massage, which meets the limitations of claim 6. During the session, which has a predetermined duration, the user goes through several alterations of consciousness that end from being tight to pained to relaxed to having a clear mind and sometimes falling asleep. 

Claim(s) 1, 2, 5, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0173729 (Viertio-Oja et al., Viertio-Oja).
In regards to claims 1, 2, and 5, Viertio-Oja discloses a system that is used for anesthetic delivery (title and abstract). Viertio Oja discloses the following steps:
applying stimulation to a plurality of neurons (paragraphs 5-8 and 52-63; drug is administered via inhalation or intravenously, which stimulates neurons; note claims do not state how the stimulation is occurring or what is producing the stimulation);
receiving feedback from the user (paragraphs 11, 23, 57-61; feedback from sensors controls drug administration);
adjusting parameters of the stimulation (paragraphs 11, 23, 57-61; feedback from sensors controls drug administration);
altering the consciousness of the user for a predetermined duration (paragraphs 44, 58-66; drugs are administered to induce unconsciousness until completion of surgery). 
In regards to claims 9-12, Viertio-Oja discloses the limitations of claims 1 and 5. In addition, the drug used by Viertio-Oja is an anesthetic agent and can also be considered as a chemical stimulant. 

Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 3 and 13, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the stimulation comprises applying electrical fields to the spine neck membranes in sensory cortex and stimulation parameters comprise location, direction, frequency, amplitude, AND duty cycle.
Claims 14-16 are dependent on allowable matter from claim 13 and would be allowable once the 112 rejection is overcome.

In regards to claim 4, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the steps include monitoring membrane potentials at neuron locations consisting of axon, soma, dendrite, synapse, and spine neck.

In regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the parameters of the stimulation comprise changing a direction and a duty cycle and the stimulation comes from a plurality of peripheral receptors positioned at different directions.
Claim 8 is dependent on allowable matter from claim 7 and would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791